United States Court of Appeals
                                                                                              Fifth Circuit
                                                                                           F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                             June 30, 2003
                              FOR THE FIFTH CIRCUIT
                                                                                        Charles R. Fulbruge III
                                                                                                Clerk
                                           No. 02-60800
                                         Summary Calendar



DARRELL GLENN,

                                                                                     Plaintiff-Appellant,

                                                versus

CITY OF COLUMBUS, MISSISSIPPI; ET AL,


                                                         Defendants,

CITY OF COLUMBUS, MISSISSIPPI;
LOWNDES COUNTY MISSISSIPPI,
                                                                                   Defendants-
                                                         Appellees.

                         ------------------------------------------------------
                          Appeal from the United States District Court
                              for the Northern District of Mississippi
                                    USDC No. 1:01-CV-235-D
                         -------------------------------------------------------

Before DAVIS, STEWART and DENNIS, Circuit Judges.

PER CURIAM:*

       Darrell Glenn appeals the district court’s final judgment granting the defendants’ motions for

summary judgment and dismissing the case with prejudice.




       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       Glenn argues that there are issues of material fact as to whether the city of Columbus is liable

for his arrest without probable cause. Glenn’s complaint raised a wrongful arrest claim against only

the individual defendant who was voluntarily dismissed and not against Columbus. This court will

not consider an issue based on a theory that Glenn did not assert in the district court. See Levertte

v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999).

       Glenn argues that Columbus’ use of a master bond schedule is a violation of the Eighth

Amendment’s Excessive Bail Clause. Glenn additionally argues that the requiring him to pay 10%

of the bail amount to a bail bondsman without allowing him the opportunity to be heard by an

impartial officer violates the Due Process Clause.

       Because it was used in conjunction with other meaningful alternatives provided by the relevant

Mississippi statutes, Columbus’ use of the bond schedule does not violate the Excessive Bail Clause.

See Pugh v. Rainwater, 572 F.2d 1053, 1057 (5th Cir. 1978) (en banc). For similar reasons,

Columbus’ use of the bond schedule does not violate the Due Process Clause. See Pugh, 572 F.2d

at 1057. Mississippi provides that, upon arrest for a misdemeanor, an arrestee may demand to appear

before a judicial officer; however, Glenn made no such demand. See MISS. CODE ANN.

§ 99-3-18(1). The defendants were not required to provide Glenn with a hearing before a judicial

officer immediately upon the completion of booking during the early morning hours on a Sunday,

when such an official was not readily available. See County of Riverside v. McLaughlin, 500 U.S.

44, 56-57 (1991). Accordingly, there was no denial of due process.

       AFFIRMED.




                                                -2-